Sanders, J.
(dissenting) — The majority gives its bless*186ing to a definition of "marital status” that contradicts the plain meaning of those words. Its decision is little more than a rewriting of the statute after the Legislature had amended it to make its original intention crystal clear. I dissent.
The goal of statutory construction is to give effect to the intent of the Legislature. Kadoranian v. Bellingham Police Dept., 119 Wn.2d 178, 185, 829 P.2d 1061 (1992). If a statute is clear on its face, however, it is not subject to judicial interpretation. In re Marriage of Kovacs, 121 Wn.2d 795, 804, 854 P.2d 629 (1993). "If the language of the statute is amenable to more than one construction, however, resort to legislative history and other aids to construction is appropriate.” Kadoranian, 119 Wn.2d at 185. In construing an ambiguous statute, we may look to the purpose and history of the statute for guidance in interpreting the language used. Id. By each of these criteria, the majority has defeated legislative intent.
PLAIN MEANING
An analysis of the plain meaning of "marital status” is straightforward: marital status means the status of being married or unmarried. I suspect one would be hard pressed to find a person outside of the Human Rights Commission who, when asked to define "marital status,” would reply, marital status means "(b) who [an employee’s] spouse is” or "(c) what the spouse does” (quoting WAC 162-16-150(2)).
Courts in other jurisdictions have applied the plain meaning of "marital status.” The Alaska Supreme Court recently defined the concept as "the actual condition of being married or unmarried” and concluded "[t]he term refers only to the state of being married, and does not extend to include the identity of the person to whom one is married.” Muller v. BP Exploration (Alaska), Inc., 923 P.2d 783, 788 (Alaska 1996). The Supreme Court of Michigan examined whether "one is married rather than to whom one is married.” Miller v. C.A. Muer Corp., 420 Mich. 355, 362 N.W.2d 650, 653, 44 A.L.R.4th 1035 (1984). *187The Court of Appeals of New York defined "marital status” as "the social condition enjoyed by an individual by reason of his or her having participated or failed to participate in a marriage . . . .” Manhattan Pizza Hut, Inc. v. Human Rights Appeal Bd., 51 N.Y.2d 506, 511, 415 N.E.2d 950, 953, 434 N.Y.S.2d 961, 964 (1980). The Appellate Division of the New Jersey Superior Court concluded "an employer may not base his decision to hire, fire, promote, etc., on the fact that an individual is either married or single.” Thomson v. Sanborn’s Motor Express, Inc., 154 N.J. Super. 555, 382 A.2d 53, 56 (1977). In Maryland, the relevant inquiry was "whether one is married or not married.” Maryland Comm’n on Human Relations v. Greenbelt Homes, Inc., 300 Md. 75, 475 A.2d 1192, 1196 (1984).
When one is asked about one’s marital status, "the usual and complete answer would be expected to be a choice among 'married’, 'single’, etc., but would not be expected to include an identification of one’s present or former spouse . . . .” Manhattan Pizza Hut, 415 N.E.2d at 953. If we ask the question here, the answer for Kathryn Maguía would be expected to be "married,” not "the wife of Pat Maguía.” See Majority op. at 184. The plain and ordinary meaning of the term "marital status” clearly does not encompass the identity of one’s spouse.
LEGISLATIVE HISTORY
Although I believe the meaning of the term "marital status” is clear, let us assume arguendo that one could somehow find such simple words ambiguous. A review of the legislative history of HB 404, which amended RCW 49.60 in 1973 to include "marital status,” shows no indication whatsoever that the Legislature ever intended such a bizarre definition as the majority would impose. Indeed, the main purpose for adding "marital status” to our anti-discrimination laws was to remedy situations, especially in credit and insurance transactions, where "women, particularly those separated, divorced or widowed, have *188received much discrimination,” and to "provide women, regardless of marital status, rights and responsibilities equal to those held by men.” Letter from Jocelyn Mar-chisio, President, League of Women Voters of Washington, to Rep. Lorraine Wojahn, Chairman, Committee on Commerce (Feb. 13, 1973) (internal quotations omitted) (emphasis added). Protecting employees from the consequences of the misdeeds of their spouses simply was not a concern.
By the majority’s definition, the first prong of a claim of unlawful discrimination would be satisfied if a bank fired the spouse of a bank robber. Such a bold gesture of egalitarianism would have, one would think, warranted some discussion amongst the legislators considering HB 404. Yet there is nothing. "Confirmation of our reading of the legislative intent is also to be found in what the statute and its history omits as well as what it includes.” Manhattan Pizza Hut, 415 N.E.2d at 961. There is little likelihood that the Legislature would have made such a dramatic gesture "with nary a word, in or out of the statute, to express or explain its intention . . . .” Id. The legislative history of this bill demonstrates the majority’s definition goes well beyond what the Legislature intended.
STATUTORY PURPOSE
The purpose of antidiscrimination laws "is to prevent prejudices and biases borne against persons who are members of certain protected classes; [the laws] seek[ ] to eliminate the effects of offensive or demeaning stereotypes, prejudices, and biases against the members of those classes.”5 Muller, 923 P.2d at 790. "Civil rights acts seek *189to prevent discrimination against a person because of stereotyped impressions about the characteristics of a class to which the person belongs.” Miller, 362 N.W.2d at 653. In short, antidiscrimination statutes are designed to prevent discrimination against people on the basis of their class status. "[The civil rights movement’s] mission today is defined not in terms of any overall standard of social welfare that takes into account the preferences and desires of all persons within society, but solely in terms of the various classes of protected parties.” Richard A. Epstein, Forbidden Grounds: The Case Against Employment Discrimination Laws 501 (1992) (emphasis added). The defendants in the present case fired the plaintiff after allegations of loutish and threatening conduct against the plaintiff’s co-workers by the plaintiff’s husband. The reasons for the plaintiff’s dismissal are wholly unique to her. To accept the majority’s reasoning contradicts RCW 49.60.180’s goal of protecting class members from prejudices and biases borne against them based on their status as a married or nonmarried person.
While being married is a class-defining factor, being married to Pat Maguía is not. "Extending the reach of the anti-discrimination law to employment decisions based on to whom a person is married would change the focus of the law from discrimination based on broad categories, which can give rise to demeaning stereotypes and biases, to a highly individual factor.” Muller, 923 P.2d at 791. Confining the definition of marital status to the condition of being married or unmarried best serves the purpose of this state’s antidiscrimination laws because it confines the statute’s focus to preventing offensive and demeaning stereotypes. The majority’s highly personalized reading of the statute therefore runs contrary to the goals embodied in our antidiscrimination laws.
DEFERENCE TO AGENCY DEFINITION
The majority deferred to the interpretation of "marital *190status” adopted by the Human Rights Commission and thereby abdicated its judicial responsibility to apply and interpret the statute if necessary. Agency definitions, however, do not justify such deference when they are contrary to a statute’s language, legislative history, and purpose. See Muller, 923 P.2d at 792. "[I]t is ultimately for the court to determine the purpose and meaning of statutes, even when the court’s interpretation is contrary to that of the agency charged with carrying out the law.” Overton v. Washington State Econ. Assistance Auth., 96 Wn.2d 552, 555, 637 P.2d 652 (1981). Unelected, unaccountable administrative agencies should not be allowed to rewrite statutes to achieve goals not embodied in the legislation they purport to interpret. See Boaden v. Department of Law Enforcement, 171 Ill. 2d 230, 664 N.E.2d 61, 65 (1996) (refusing to grant deference to erroneous agency definition of "marital status”).
This is not the first time this court has considered the Human Rights Commission rules under this statute. Washington Water Power Co. v. Human Rights Comm’n, 91 Wn.2d 62, 69, 586 P.2d 1149 (1978). While I believe the Supreme Court of Appeals of West Virginia overstated the case when it called that decision "eccentric,” Townshend v. Board of Educ., 183 W. Va. 418, 396 S.E.2d 185, 190 n.4 (1990), Washington Water Power Co. is nevertheless quite distinguishable. Washington Water Power considered an employer’s antinepotism policy which flatly prohibited hiring a spouse simply because of the spouse’s "marital status”; that is to say, any spouse is ineligible for employment not because of any personal trait of either spouse but because the spouse is married to an employee. Here, however, both spouses were discharged because of the personal conduct of the husband, not as the result of a policy based on marital status. Antinepotism policies are class-based and focus on an aspect of marital status.
CHANGE IN THE STATUTE
The majority also holds that the 1993 amendment to *191RCW 49.60.040(7), which defines "marital status” as "the legal status of being married, single, separated, divorced, or widowed,” applies prospectively only. This conclusion is based on its finding that "under Washington law prior to the 1993 legislative amendment to RCW 49.60.040, marital status discrimination was not confined to discrimination involving the institution of marriage itself . . . .” Majority op. at 182. However, this finding ignores the fact, recognized by the majority elsewhere in its opinion, that the definition of "marital status” was given divergent treatment in our case law prior to 1993. In Edwards v. Farmers Ins. Co., 111 Wn.2d 710, 719, 763 P.2d 1226 (1988), we specifically adopted the holding of Cybyske v. Independent Sch. Dist. No. 196, 347 N.W.2d 256, 261 (Minn.), cert. denied, 469 U.S. 933,105 S. Ct. 330, 83 L. Ed. 2d 266 (1984), that an employer’s refusal to hire because of the views of an applicant’s spouse did not constitute marital discrimination because it was not directed at the institution of marriage itself.
This divergence in our case law makes this court’s interpretation of "marital status” prior to 1993 ambiguous at best. "Where the statute has not been interpreted to mean something different and where the original enactment was ambiguous to the point that it generated dispute as to what the Legislature intended, a subsequent amendment can enlighten courts as to a statute’s original meaning.” Ravsten v. Department of Labor & Indus., 108 Wn.2d 143, 150-51, 736 P.2d 265 (1987). Defining "marital status” to mean just what it says, the Legislature clarified the phrase as it was and is meant to be understood in its 1993 amendment. This amendment was meant to clarify an uncertainty rather than change existing law. "Where a former statute is amended, or a doubtful meaning clarified by subsequent legislation a number of courts have held that such amendment or subsequent legislation is strong evidence of legislative intent of the first statute.” 2B Norman J. Singer, Sutherland Statutes and Statutory Construction § 49.11, at 83 (5th ed. 1992). See also Cowiche Growers, Inc. v. Bates, 10 Wn.2d 585, 604, 117 P.2d 624 (1941) ("[w]here the *192legislature has placed its own construction upon a prior enactment, the courts are not at liberty to speculate upon legislative intent.”); State ex rel. Or. R.R. & Navigation Co. v. Clausen, 63 Wash. 535, 541, 116 P. 7 (1911) ("Courts are not at liberty to speculate upon legislative intent when that body, having subsequent opportunity, has put its own construction upon prior enactments.”). This amendment was a legislative instruction clarifying what that body meant from the beginning. Through this enactment the Legislature merely restated its original intent.
CONCLUSION
This court should refrain from rewriting legislation to reflect personal policy preferences of the individual justices. The decision ignores the plain meaning of words. The majority’s decision casts aside the reasoned decision of the people’s elected representatives in favor of its own. The majority’s decision shows little respect for our Legislature and even less for the people that elected it. For the foregoing reasons, I conclude the trial court properly entered summary judgment in favor of the defendants and therefore dissent.
Madsen, J., concurs with Sanders, J.

 But even this and similar statements of purpose have not escaped criticism, especially in application. See C. Jacob Ladenheim, "Discrimination” was not always a dirty word, 7 Chiropractic Legal Update, 3 (1996) ("Remember the days when it was considered a compliment to observe that a person had 'discriminating tastes?’ Those days are no more. Discrimination has become synonymous with closed-mindedness. Racial Bigotry .... College campuses are replete with 'politically correct’ illogical extensions of non-discrimination litmus tests .... The problem with 'social reform’ is that it makes good electioneering rhetoric and often allows its proponents to bask in morally superior self-congratulation.”).